[Cite as Toth v. Subway Restaurants L.L.C., 2022-Ohio-3290.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                                  SHELLY KRISTINE TOTH,

                                         Plaintiff-Appellant,

                                                     v.

                              SUBWAY RESTAURANTS, LLC,

                                       Defendant-Appellee.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 21 MA 0084


                                    Civil Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                  Case No. 2019 CV 01673

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Affirmed.


 Atty. Irene K. Makridis, and Atty. Dimitrios N. Makridis, 155 South Park Avenue, Suite
 160, Warren, Ohio 44481, for Plaintiff-Appellant and
 Atty. Carolyn M. Cappel, and Atty. Patrick M. Cannell, Weston Hurd LLP, 1300 East
 Ninth Street, Suite 1400, Cleveland, Ohio 44114, for Defendant-Appellee.


                                    Dated: September 16, 2022
                                                                                         –2–


    D’Apolito, J.

          {¶1}    Appellant, Shelly Kristine Toth, appeals from the July 26, 2021 judgment of
the Mahoning County Court of Common Pleas granting Appellee’s, Subway Restaurants,
LLC, motion for summary judgment. On appeal, Appellant asserts the trial court erred in
granting Appellee’s motion for summary judgment.            Appellant asserts that Appellee
should be held liable for the negligence that led to her injuries through a theory of apparent
authority. Finding no reversible error, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          {¶2}    On August 14, 2019, Appellant filed a complaint against Appellee, J.B. Food
Service, Inc., Craig Grazak, and James B. Smith.1 In her complaint, Appellant alleged
the following based on a negligence theory: Appellee is a licensed limited liability
corporation engaged in the restaurant franchise business and is orchestrating the
operation of Subway restaurants; J.B. Food Service, Grazak, and Smith own and/or
operate a Subway restaurant located at 5052 Youngstown Poland Road, Youngstown,
Mahoning County, Ohio 44514 (“the Restaurant”); the defendants had a contractual and
common law duty to maintain the premises in a reasonably safe condition; Appellant
patronized the Restaurant on August 14, 2017 with her friend, Ernie Olmi; while Appellant
was proceeding to the register an unsecured metal chip display fell on her left leg, foot,
and ankle causing injuries; and defendants had a duty to warn its customers due to the
display rack’s propensity to fall. (8/14/2019 Complaint, p. 1-3).
          {¶3}    On October 9, 2019, Appellee and J.B. Food Service filed answers, and
Grazak and Smith filed Civ.R. 12(B) motions to dismiss. Appellant later voluntarily
dismissed J.B. Food Service, Grazak, and Smith.
          {¶4}    On February 10, 2021, Appellee filed a motion for summary judgment. In
support of its motion, Appellee stressed the following: it owes no duty to Appellant
because it has no relationship with the franchisees (James and Brian Smith); it is not the
franchisor (Doctor’s Associates LLC (“DAL”)) and was not involved in any of the alleged
events leading to Appellant’s claims; it is not a party to the October 10, 2011 Franchise


1   Appellant improperly named Craig Grazak as “Crazak.”


Case No. 21 MA 0084
                                                                                        –3–


Agreement; and the Franchise Agreement directs the operation, control, and ownership
of the Restaurant exclusively to the franchisees. Appellee attached the affidavit of Anne
Jasorkowski and a copy of the Franchise Agreement to its motion for summary judgment.
       {¶5}   In her affidavit, Jasorkowski averred the following: she is employed by
Franchise World Headquarters LLC as Lead Counsel, Franchising; in her capacity, she
has knowledge of Appellee’s business operations; she reviewed a copy of Appellant’s
complaint; Appellee is not a franchisor and has no relationship with J.B. Food Service or
the franchisees that operate the Restaurant, James and Brian Smith; Appellee has no
connection to the premises of the Restaurant; DAL is the franchisor of the Subway
sandwich restaurant chain in the United States; Franchise World Headquarters is a
service company to DAL, Appellee, and several affiliated entities that provides services
in connection with the Subway franchise system and brand; each Subway restaurant is
independently owned and operated pursuant to a franchise agreement executed by DAL
and the franchise; on or about October 10, 2011, DAL and James and Brian Smith entered
into the Franchise Agreement that allowed James and Brian Smith to own and operate
the Restaurant; J.B. Food Service is used by James and Brian Smith to carry out business
and operational functions associated with the Restaurant; on and prior to October 10,
2011, Appellee did not own, operate, manage, maintain, or control the premises of the
Restaurant. (Exhibit A, 2/10/2021 Affidavit of Anne Jasorkowski, p. 1-3).
       {¶6}   The October 10, 2011 Franchise Agreement was between DAL (franchisor)
and James and Brian Smith (franchisees). (Exhibit 1, 10/10/2011 Franchise Agreement,
p. 1). James and Brian Smith made use of an operating entity, J.B. Food Service, as
contemplated by subparagraph 9.b. (Id. at p. 10). The Franchise Agreement permitted
the franchisees to assign their rights under the Agreement (but not the Agreement itself)
to operate a Subway restaurant. (Id. at p. 1, 3). James and Brian Smith are not relieved
of any contractual liability to DAL by assigning the operations to J.B. Food Service. (Id.
at p. 10). The franchisees are solely responsible for the conduct of their employees and
for the maintenance of the interior of the Restaurant, including furniture and fixtures. (Id.




Case No. 21 MA 0084
                                                                                                   –4–


at p. 5). The Franchise Agreement further defines the relationship between DAL and
James and Brian Smith as follows:2

        11. OBLIGATIONS OF THE PARTIES. The parties also agree as follows:

        a. You are, and will at all times be identified as, a natural person and an
        independent contractor. You are not our agent, partner, or employee. This
        Agreement does not create a partnership, joint venture, agency, or fiduciary
        relationship. Furthermore, we are not responsible, jointly or severally, for
        any encumbrances undertaken by you in relation to the franchise business.

(Id. at p. 11-12).

        {¶7}    On March 12, 2021, Appellant filed a memorandum contra to Appellee’s
motion for summary judgment. In her opposition, Appellant contends that Appellee has
remarkable control over the Restaurant. Appellant indicates that neither she nor any
other customers was privy to the Franchise Agreement regarding that Appellee was in no
way involved in the operation of the Restaurant. Appellant also relied on the deposition
testimony of Ernie Olmi, her friend that was with her on the day of the incident. His
testimony, however, is merely factual, has no bearing on the relationship of the parties,
and has nothing to do with Appellee’s involvement with the Restaurant. Appellee filed a
reply brief one week later.
        {¶8}    On July 26, 2021, the trial court granted Appellee’s motion for summary
judgment finding that Appellee provided proper Civ.R. 56(C) and (E) evidence that
established that it did not legally own, operate, control, or inspect the Restaurant and that
it was not the franchisor. Appellant filed this appeal and raises one assignment of error.

                                    ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO
        SUBWAY.



2Appellant incorrectly states in her brief that the Franchise Agreement is between Appellee and J.B. Food
Service.


Case No. 21 MA 0084
                                                                                           –5–


       {¶9}   In her sole assignment of error, Appellant argues the trial court erred in
granting Appellee’s motion for summary judgment.           Appellant asserts that Appellee
should be held liable for the negligence that led to her injuries through a theory of apparent
authority.

       An appellate court conducts a de novo review of a trial court’s decision to
       grant summary judgment, using the same standards as the trial court set
       forth in Civ.R. 56(C). Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105,
       671 N.E.2d 241 (1996). Before summary judgment can be granted, the trial
       court must determine that: (1) no genuine issue as to any material fact
       remains to be litigated, (2) the moving party is entitled to judgment as a
       matter of law, (3) it appears from the evidence that reasonable minds can
       come to but one conclusion, and viewing the evidence most favorably in
       favor of the party against whom the motion for summary judgment is made,
       the conclusion is adverse to that party. Temple v. Wean United, Inc., 50
       Ohio St.2d 317, 327, 364 N.E.2d 267 (1977). Whether a fact is “material”
       depends on the substantive law of the claim being litigated. Hoyt, Inc. v.
       Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603, 662 N.E.2d 1088 (8th
       Dist.1995).

       “(T)he moving party bears the initial responsibility of informing the trial court
       of the basis for the motion, and identifying those portions of the record which
       demonstrate the absence of a genuine issue of fact on a material element
       of the nonmoving party’s claim.” (Emphasis deleted.) Dresher v. Burt, 75
       Ohio St.3d 280, 296, 662 N.E.2d 264 (1996). If the moving party carries its
       burden, the nonmoving party has a reciprocal burden of setting forth specific
       facts showing that there is a genuine issue for trial. Id. at 293, 662 N.E.2d
       264. In other words, when presented with a properly supported motion for
       summary judgment, the nonmoving party must produce some evidence to
       suggest that a reasonable factfinder could rule in that party’s favor. Brewer
       v. Cleveland Bd. of Edn., 122 Ohio App.3d 378, 386, 701 N.E.2d 1023 (8th
       Dist.1997).


Case No. 21 MA 0084
                                                                                         –6–


       The evidentiary materials to support a motion for summary judgment are
       listed in Civ.R. 56(C) and include the pleadings, depositions, answers to
       interrogatories, written admissions, affidavits, transcripts of evidence, and
       written stipulations of fact that have been filed in the case. In resolving the
       motion, the court views the evidence in a light most favorable to the
       nonmoving party. Temple, 50 Ohio St.2d at 327, 364 N.E.2d 267.

Doe v. Skaggs, 7th Dist. Belmont No. 18 BE 0005, 2018-Ohio-5402, ¶ 10-12.

       {¶10} Appellant improperly named Appellee as a defendant in this case. The
record reveals that Appellee is not the franchisor, is not a party to the Franchise
Agreement, has no contractual relationship with J.B. Food Service, and has no
involvement with the Restaurant’s business operations. As stated, the franchisor of the
Restaurant is DAL.     The franchisees that own, operate, maintain, and control the
Restaurant are James and Brian Smith, through their operating entity, J.B. Food Service.
The franchisees established the franchise relationship with DAL (not with Appellee) by
executing the Franchise Agreement on October 10, 2011. Appellee supported these facts
with proper Civ.R. 56 evidence, i.e., the Affidavit of Anne Jasorkowski and the Franchise
Agreement. Appellant failed to rebut Appellee’s properly supported motion for summary
judgment with her own proper Civ.R. 56 evidence. Whether premised upon negligence
or apparent authority, Appellant’s claims fail as a matter of law.
       {¶11} Appellant did not raise the apparent agency theory of liability in her
complaint or in her memorandum contra to Appellee’s motion for summary judgment.
Rather, it appears Appellant made her allegations against Appellee based solely on a
negligence theory:

       8. Defendants breached the duty they owed to Plaintiff by allowing the
       wrought iron display to remain unsecured in a high traffic area where it was
       foreseeable that it might fall and injure a customer such as Plaintiff.

       9. Defendants were negligent in maintaining, inspecting and securing the
       wrought iron display on their premises; in failing to inspect it regularly to
       make sure it was secured; in failing to correct the continuing problem by


Case No. 21 MA 0084
                                                                                           –7–


       refastening it more securely or by removing it altogether; in failing to warn
       customers to stay away due to its propensity to fall; in failing to secure it
       with straps or chains to keep it from falling on the feet of customers as they
       would come near it in a high traffic area of the store.

       10. As a proximate result of the negligence and carelessness of the
       Defendants, the wrought iron display fell on Plaintiff’s left leg, ankle and foot
       and caused her personal injuries that required extensive medical care;
       caused her pain, discomfort and disability; she incurred medical bills for
       treatment and she will continue to do so into the future.

(8/14/2019 Complaint, p. 2-3).

       In order to establish negligence, it is fundamental that the party seeking
       recovery must show the existence of a duty on the part of the one sued,
       failure to perform the duty, and that an injury resulted from this
       failure. Linker v. Xpress Fuel Mart, Inc., 7th Dist. Mahoning No. 17 MA 172,
       2018-Ohio-5404,      ¶    9.   The   issue    of    whether    a duty exists   in
       a negligence action is a question of law. Laughlin v. Auto Zone Stores,
       Inc., 7th Dist. Mahoning No. 08 MA 10, 2008-Ohio-4967, ¶ 11.

Watkins v. Alwishah, 7th Dist. Columbiana No. 20 CO 0018, 2021-Ohio-3589, ¶ 23.

       {¶12} “In    the   context of a      negligence      claim,   duty   is the    threshold
issue. See Armstrong v. Best Buy Co., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d
1088, ¶ 13. Where there is no duty, there can be no negligence.” Kumar v. Sevastos,
8th Dist. Cuyahoga No. 109795, 2021-Ohio-1885, ¶ 28.
       {¶13} In order to state a viable negligence claim against Appellee, Appellant
needed to prove that Appellee owed a duty to her, that Appellee breached that duty, and
that the breach proximately caused her injury.            The record is clear, however, that
Appellant failed to establish any relationship between Appellee and any of the parties
which, in turn, would have given rise to a duty. Absent a relationship or any control, there
can be no duty on behalf of Appellee. As a result, Appellee cannot be held liable to
Appellant for negligence.


Case No. 21 MA 0084
                                                                                      –8–


       {¶14} Turning to Appellant’s additional claim on appeal, even if Appellee were the
proper party and the franchisor, which it is neither, the requirement that a franchisee
adheres to brand standards does not amount to the control over the franchisee’s
restaurant necessary to establish liability under apparent authority. See, e.g., Broock v.
Nutri/System, Inc., 654 F.Supp. 7 (S.D.Ohio 1986); Barrett-O’Neill v. Lalo, LLC, 171
F.Supp.3d 725 (S.D.Ohio 2016). Appellant’s reliance on J.B. Food Service’s use of
Subway logos, product line, store appearance, and advertising as a basis of liability under
apparent authority is misplaced as a display of a trademark by an independent, franchise
business does not automatically create an agency relationship as a matter of law. See,
e.g., Jabbour v. Caterpillar Tractor Co., 780 F.2d 1021 (6th Cir.1985). The record here
does not create an inference of an agency relationship or give rise to a reasonable belief
that an agency relationship exists between J.B. Food Service and Appellee. Despite her
arguments, Appellant has failed to support her claim for apparent authority or apparent
agency against Appellee.
       {¶15} Accordingly, the trial court properly granted summary judgment in favor of
Appellee.

                                     CONCLUSION

       {¶16} For the foregoing reasons, Appellant’s sole assignment of error is not well-
taken. The July 26, 2021 judgment of the Mahoning County Court of Common Pleas
granting Appellee’s motion for summary judgment is affirmed.




Donofrio, P.J., concurs.

Waite, J., concurs.




Case No. 21 MA 0084
[Cite as Toth v. Subway Restaurants L.L.C., 2022-Ohio-3290.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.